DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-29, 31-37, and 39-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 25, the prior art of record does not teach or suggest “the UE capability enquiry message including at least one of a maximum number of downlink carriers supported in the E-UTRAN or a maximum number of uplink carriers supported in the E-UTRAN, wherein at least one of: a number of carriers in a downlink for a frequency band combination of the set of frequency band combinations does not exceed the maximum number of downlink carriers supported in the E-UTRAN; or a number of carriers in an uplink for a frequency band combination of the set of frequency band combinations does not exceed the maximum number of uplink carriers supported in the E-UTRAN” in combination with the other limitations of claim 25.   Therefore, independent claim 25 is allowed.
 Independent claims 32 and 39 are allowed for the same reason of allowing claim 25. 
Dependent claims 26-29 and 31 are allowed for depending from claim 25. 
Dependent claims 33-37 are allowed for depending from claim 32.
Dependent claims 40-43 are allowed for depending from claim 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAID M ELNOUBI/Examiner, Art Unit 2644